Citation Nr: 1701171	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's tinnitus is not related to active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated May 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded a VA examination in November 2012.  The examination is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, tinnitus is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258   (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such an tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 

Analysis

The Veteran asserts that service connection is warranted for his tinnitus.  In 2012, the Veteran reported that he had suffered from tinnitus for the past nine years.  See November 2012 VA examination report.  The Veteran claims that he was exposed to explosions and heavy weapons while in service.  See March 2012 VA 21-526, Veteran's Application for Compensation or Pension.  

Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis and the Veteran, as a layperson, is competent to testify or make statements as to his symptoms, specifically to experiencing tinnitus for a number of years.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran's 2012 statement regarding having tinnitus since that time is credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The medical evidence of record also demonstrates that the Veteran has a current diagnosis of tinnitus.  See November 2012 VA examination report. 

The Veteran's DD Form 214 shows that he completed an air policeman course in 1966, but otherwise was an administrative specialist.  The Veteran's service treatment records are absent of any complaints of ringing in the ears or treatment for tinnitus at any time throughout his active service.  Furthermore, the Veteran's June 1965 entrance and November 1969 separation exams were normal with regards to any type of hearing loss or injury.  The Board notes that the Veteran self-reported ear, nose, or throat trouble on his June 1965 entrance examination, but it was noted that the Veteran suffered from a prior instance of strep throat.  The Veteran self-reported that he had no hearing loss or other ear trouble on his November 1969 separation exam.  The Board interprets the Veteran's report at service separation that he had no history of or current ear trouble as applicable to tinnitus.

The Veteran was afforded a VA examination in November 2012.  The VA examiner found that the Veteran had normal hearing bilaterally at separation and there was not a significant threshold shift in either ear during military service.  The examiner noted that tinnitus can represent an outward manifestation of damage to the organ of hearing and that there is a high correlation between hearing loss, tinnitus, and noise exposure.  Furthermore, the presence of an in-service significant threshold shift, hearing loss from the service, or audiometric configuration consistent with noise exposure is a strong indicator that any reported tinnitus was also from noise exposure.  However, the examiner found that despite the history of military noise exposure, there was no evidence of acoustic trauma causing the Veteran's tinnitus.  The examiner concluded that the Veteran's tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss, which based on the same VA examination, was found to not be related to service.  The examiner also found that the tinnitus was less likely than not caused by or as a result of military noise exposure due to the lack of an in-service threshold shift.

The Board finds the November 2012 VA examiner's opinion is particularly persuasive as the opinion is informed by a thorough review and analysis of the Veteran's service treatment records, and in-service and post-service noise exposure.  Further, it reflects a clear and unequivocal conclusion regarding the relationship between the Veteran's tinnitus and his active duty.  This reasoning adequately shows that the examiner's conclusions are supported by the relevant and material information.  The examiner's opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, it carries significant probative weight.  Moreover, as noted above, the Veteran has, himself, reported that he did not experience tinnitus in service or for many years thereafter. 

In December 2012, a private clinician reviewed the Veteran's military record of service, and found that based upon the Veteran's report that he was exposed to explosions and heavy weapons, gave the opinion that "it could have been more than sufficient to cause conditions present today."  The clinician also noted, however, that the Veteran "continues to be exposed to noise and his hobby as a musician."

Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2015).  Speculative language such as "may" does not create an adequate nexus for the purposes of establishing service connection.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).

In the December 2012 private opinion, the clinician merely stated that "[t]innitus is a difficult diagnosis to treat and exposure to loud sounds has been proven to cause tinnitus and sensorineural loss."  While the December 2012 clinician noted that the Veteran's in-service noise exposure "could have been more than sufficient to cause conditions present today," he did not expound on whether the Veteran's asserted in-service noise exposure specifically caused the Veteran's current tinnitus.  Thus, the Board finds that the use of "could have" is speculative, and the December 2012 private opinion is not probative evidence in favor of or against the Veteran's claim. 

Under the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty Military Occupational Specialty (MOS) Noise Exposure Listing), the Veteran's MOS of administrative specialist in the Air Force is not listed.  Although the October 2012 request for a VA examination stated that the Veteran's MOS had a low probability of noise exposure, the Veteran claimed exposure to noise of small arms and exploding munitions.  In any event, the VA examiner conceded in-service noise exposure, but found that the Veteran's tinnitus was not related to service.

While the Veteran apparently has tinnitus currently, it did not become manifest to a degree of 10 percent within one year of service separation.  Although the Veteran listed in his application for compensation that his tinnitus began in 1966, which coincides with his active service, he attached a statement in which he clarified that he was exposed to acoustic trauma in 1966.  See March 2012 VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  There is no evidence that the Veteran complained of tinnitus in service or in the years after service.  Furthermore, the Veteran stated during the November 2012 VA examination that his tinnitus began nine years prior to his exam.  Thus, the evidence weighs against a finding of continuity of symptomology since service.  

Moreover, there is no competent or credible lay evidence or medical evidence that purports to relate tinnitus to service.  The Board finds that relating a current diagnosis of tinnitus to remote noise exposure where, as here, there have been intervening periods without symptoms, is not capable of lay observation, but requires knowledge of the potential causes of tinnitus and the inherently medical question of how noise exposure in service may have contributed to bring about temporally remote onset of tinnitus.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed tinnitus and service. 

For these reasons, the preponderance of the evidence is against finding of any tinnitus that is related to the Veteran's in-service noise exposure.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.








ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


